Citation Nr: 0202083	
Decision Date: 03/04/02    Archive Date: 03/15/02

DOCKET NO.  01-09 264	)	DATE
	)
	)


THE ISSUE

Whether a March 1980 Board of Veterans' Appeals (Board) 
decision, which denied service connection for a nervous 
disorder, should be revised or reversed on the grounds of 
clear and unmistakably error (CUE).


REPRESENTATION

Moving party represented by:  The American Legion


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel








INTRODUCTION

The veteran served on active duty in the Army from August 
1968 to August 1970.

This matter comes before the Board on a motion by the veteran 
alleging CUE in a March 1980 Board decision which denied 
service connection for a nervous disorder.


FINDINGS OF FACT

A March 1980 Board decision, which denied service connection 
for a nervous disorder, was reasonably supported by evidence 
then of record and prevailing legal authority, and the Board 
decision was not undebatably erroneous.


CONCLUSION OF LAW

There was no CUE in a March 1980 Board decision which denied 
service connection for a nervous disorder.  38 U.S.C.A. 
§ 7111 (West 1991 & Supp. 2001); 38 C.F.R. § 20.1403 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Analysis

The veteran served on active duty in the Army from August 
1968 to August 1970, including service in Vietnam.  His 
service medical records include an August 1968 enlistment 
examination which shows the psychiatric system was normal on 
clinical evaluation.  In an accompanying medical history 
form, the veteran checked a space to indicate a history of 
nervous trouble, and the reviewing examiner noted this 
referred to a history of situational nervousness.  In late 
February and early March 1970, the veteran was hospitalized 
for several days for facial/head injuries which were 
reportedly sustained when a military policeman struck him 
with a billy club.  The service medical records show no 
complaints or findings of nervous problems.  At the July 1970 
service separation examination, the psychiatric system was 
normal on clinical evaluation.  On an accompanying medical 
history form, the veteran checked spaces indicating he denied 
a history of any nervous problems.  On an August 1970 form, 
the veteran checked a space to indicate that his medical 
status had not changed since his separation examination.

In a March 1979 statement, the veteran said he had nervous 
problems since he was struck in the face in service. 

The RO denied service connection for a nervous disorder in an 
April 1979 rating decision.  The veteran appealed that 
determination.

In a May 1979 statement, the veteran said that a nervous 
condition started in 1969 when his brother was killed.  He 
said he was treated at an Army hospital and was given 
medication for nerves, and he said he took the medication for 
two years.  He also indicated that he was currently being 
treated by a private physician.

The veteran testified at a Board hearing in January 1980.  He 
stated that he began having nervous problems when he was in 
Vietnam or when his brother died in 1969 and he came home for 
the funeral.  He said that during service he received 
treatment for nerves on two occasions, including in 1970 when 
he had a conflict with his superiors who then sent him to the 
doctor.  He said that after service, in the late 1970s, he 
saw a doctor for his nerves a few times; he said that doctor 
was a pediatrician and he last saw him 2 or 3 years ago.  The 
veteran said that a doctor had never told him he had a 
psychiatric disease, and he did not feel he had one, although 
he had some problems with nervousness and got into fights.  
The veteran's representative requested that a VA psychiatric 
examination be provided.

In a March 27, 1980 decision, the Board denied service 
connection for a nervous disorder.  The Board noted there was 
no evidence of psychiatric abnormalities during active 
service.  The Board also noted that a current psychiatric 
examination was not warranted as it would not tend to show 
service incurrence or aggravation of any nervous condition.

Thereafter, over the years, the veteran filed claims for 
service connection for a psychiatric disorder including post-
traumatic stress disorder (PTSD).  Eventually, service 
connection for PTSD was established effective in January 
1993.

In a March 2001 statement, the veteran asserted there was CUE 
in the March 1980 Board decision which denied service 
connection for a nervous disorder.  In additional statements 
in 2001, the veteran and his representative generally 
asserted the March 1980 Board decision was incorrect in 
denying service connection for a nervous disorder.  In 
November 2001, the Board denied formal reconsideration of the 
March 1980 Board denial of service connection for a nervous 
disorder, and the veteran was informed that his CUE motion 
would be addressed separately.  In a December 2001 statement, 
the veteran's representative reiterated the assertion that 
there was CUE in the March 1980 Board decision which denied 
service connection for a nervous disorder.

II.  Analysis

The veteran is alleging CUE in the Board's March 1980 
decision that denied service connection for a nervous 
disorder.  

The Board notes that there have been recent changes in the 
law and regulation concerning the VA's duty to notify a 
claimant of evidence needed to substantiate a claim and 
concerning the VA's duty to assist a claimant in developing 
evidence.  See  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001) 
(Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000)); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).  However, these provisions are not applicable to 
CUE claims.  Livesay v. Principi, 15 Vet. App. 165 (2001).

A Board decision is subject to revision on the grounds of CUE 
and must be reversed or revised if evidence establishes such 
error.  38 U.S.C.A. § 7111(a).  Motions for review of Board 
decisions on the grounds of CUE are adjudicated pursuant to 
regulations, 38 C.F.R. §§ 20.1400-1411.  

According to the regulations, CUE is the kind of error, of 
fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  38 C.F.R. § 20.1403(a).  
Generally, CUE is present when either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.  Id.  Review for CUE in a prior 
Board decision must be based on the record and the law that 
existed when the decision was made.  38 C.F.R. § 20.1403(b).  
The regulations further provide that to warrant revision of a 
Board decision on the grounds of CUE, there must have been an 
error in the Board's adjudication of the appeal which, had it 
not been made, would have manifestly changed the outcome when 
it was made; if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c).  Examples of 
situations that are not CUE include the following:  (1) 
Changed diagnosis.  A new diagnosis that "corrects" an 
earlier diagnosis considered in a Board decision; (2) Duty to 
assist.  The Secretary's failure to fulfill the duty to 
assist; and, (3) Evaluation of evidence.  A disagreement as 
to how the facts were weighed or evaluated.  38 C.F.R. § 
20.1403(d).  Moreover, CUE does not include the otherwise 
correct application of a statute or regulation where, 
subsequent to the Board decision challenged, there has been a 
change in the interpretation of the statute or regulation. 38 
C.F.R. § 20.1403(e).

It should be noted that the regulatory authority on Board CUE 
was promulgated with the specific intent to codify the 
requirements for a viable claim of CUE that the courts have 
defined for claims of CUE in rating decisions.  For example, 
it has been held that CUE is a very specific and rare kind of 
error; it is the kind of error, of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  To 
find CUE, the correct facts, as they were known at the time, 
must not have been before the adjudicator or the law in 
effect at that time was incorrectly applied; the error must 
be undebatable and of a sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and the determination of CUE must be based on the 
record and law that existed at the time of the prior 
adjudication.  Allegations that previous adjudications have 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of CUE.  Damrel v. Brown, 6 Vet. 
App. 242, 246 (1994).  Similarly, the VA's breach of its duty 
to assist cannot form a basis for a claim of CUE.  Caffrey v. 
Brown, 6 Vet. App. 377, 382 (1994).

As noted, whether the March 1980 Board decision was based on 
CUE must be determined by the law then in effect and the 
evidence then of record.

The law on service connection was essentially the same in 
March 1980 as it is today.  Service connection may be granted 
for a disability due to a disease or injury incurred in or 
aggravated by active service.  38 U.S.C. § 310 (now numbered 
§ 1110).

Evidence on file at the time of the March 1980 Board decision 
included service medical records from the veteran's 1968-1970 
active duty.  Such records show the veteran gave a history of 
situational nervousness at his enlistment examination; but 
the remainder of the records, including the separation 
examination, are negative for a nervous disorder.  At the 
time of the March 1980 Board decision, the veteran had 
submitted statements and hearing testimony, asserting he was 
seen a couple of times in service for nervous problems (such 
is not shown in the service medical records), and stating he 
was seen for a few times in the late 1970s for nervous 
problems.  He also stated a doctor had never told him he had 
a psychiatric disease.

From the evidence available at the time of the March 1980 
Board decision, an adjudicator could reasonable find that a 
chronic psychiatric disorder was not present in service and 
that any current psychiatric disorder was unrelated to 
service.  There was a sound legal basis for the Board to 
conclude that a nervous disorder was not incurred in or 
aggravated by service.  Undebatable error in the March 1980 
Board decision, as required for CUE, is not shown.  A VA 
examination was requested but not provided to the veteran 
prior to the March 1980 Board decision; even if such an 
examination was indicated by any duty to assist at that time, 
a failure in the duty to assist does not amount to CUE.  

The veteran essentially now wants to reargue the claim as if 
there had been no final Board decision in March 1980, but 
such is not permitted.  There is a high standard which must 
be met to upset a final Board decision based on CUE, and such 
standard has not been met here.  The veteran's current CUE 
arguments are imprecise and at most pertain to how the Board 
weighed and evaluated the evidence when it denied the claim, 
but CUE will not be found in such circumstances.  The correct 
facts, as they were known at the time, were before the Board, 
and the Board gave a reasonable interpretation of the 
evidence before it.  Based on the record at the time, the 
Board did not incorrectly apply the law then in effect.  It 
cannot now be said that all reasonable adjudicators would 
have reached a different result or that there was undebatable 
error in the March 1980 Board denial of the claim for service 
connection for a nervous disorder.

Thus, the Board concludes that the veteran has not 
demonstrated the type of error required to establish CUE in 
the March 1980 Board decision, and the CUE motion must be 
denied.


ORDER

The motion that there was CUE in a March 1980 Board decision, 
which denied service connection for a nervous disorder, is 
denied.

		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

 



